PER CURIAM.
Rashawn Williams was adjudicated guilty on two counts of attempted robbery with a firearm and sentenced to ten years in prison, each count to run concurrently. His counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the conviction and sentence. We note, however, that there is an error in the judgment designating attempted robbery with a firearm as a first-degree felony, when in fact it is a second-degree felony. We direct the trial court to correct the error in the judgment.
Affirmed with directions.
ALTENBERND, A.C.J., and FULMER, J., and CAMPBELL, MONTEREY (Senior) Judge, Concur.